DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 7, 9, 11-13, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202011051638 U1 in view of Robert (WO 2008110696 A1).
	Regarding claim 1, DE 202011051638 U1 teaches:
An elevator system (“elevator system,” [0019] line 169) comprising: 
an elevator car (cabin, cabin floor 15 shown, figure 5) movable along an elevator shaft (“elevator 		shaft,” [0035], line 308), the shaft having a pit floor (shaft pit floor 17, figure 5) and a 			shaft top (shaft ceiling 16, figure 5), the elevator car having an elevator car door sill (car 			door sill 1, figure 5); 
a plurality of landings (shaft door 23, figure 4, is a component arranged on the landing of each 			floor, it is inherent that there are landings on each floor in an elevator system as 		
a car apron assembly comprising: 
a semi-rigid curtain (roll-up material 4, figure 5) attached to the elevator car door sill (car door 			sill 1, figure 5) at a first end of the semi-rigid curtain (top end of roll-up material 4, as 			shown in figure 5), and 
when in the deployed state (extended state shown in figure 5) the semi-rigid curtain extends 			below the elevator car (see figure 5) to block an open landing door (shaft door 23) that 			is lower than the elevator car when the elevator car is positioned offset and above an 			adjacent landing (blocking of the open shaft door in this position is shown in figure 4 for 			reference, the embodiment of figure 5 operates in a similar manner);
at least one guiding element (ropes 14, figure 5) extending between the elevator shaft top (shaft ceiling 16, figure 5) and the pit floor (shaft pit floor 17, figure 5);
a first support element (mounting profile 7, figure 5) arranged at a second end of the semi-rigid curtain (bottom end of roll-up material 4, as shown in figure 5), the first support element configured to provide rigidity to the semi-rigid curtain (mounting profile 7 is more rigid than the roll-up material 4); and
a second support element (“eyes” in the mounting profile 7, as described in paragraph [0035]) configured to guide the semi-rigid curtain along the elevator shaft below the elevator car (eyes are located on left and right ends of mounting profile 7 as shown in figure 5, guiding roll-up material 4 below cabin floor 15 along the elevator shaft), wherein the second support element is engaged with the at least one guiding element (ropes 14, figure 5) as the elevator car moves along the elevator shaft.
	DE 202011051638 U1 does not teach:

	However, Robert teaches:
An elevator system with a car apron assembly with a semi-rigid curtain (protection device 11, figure 8), wherein the semi-rigid curtain is configured to fold from a deployed state (state shown in figure 8) to a folded state when contacting the pit floor (“In the case of a pit having a depth shallower than the maximum height of the protective device, and when the cabin approaches the lowest level of the building, the structure, resting on the bottom of the bowl and under the cabin, gradually folds up.” Ll. 72-74), wherein the semi-rigid curtain is in the deployed state at all times other than when contacting the pit floor (the embodiment of figures 8-15 is in the deployed state unless contacting the pit floor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the folding of the curtain upon contact with the pit floor as taught by Robert in the elevator system taught by DE 202011051638 U1 to prevent damage to the curtain. 
	Regarding claim 2, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain (roll-up material 4, figure 5) is formed from at least one of rubber, plastic, fabric, metallic chain links, plastic chain links, metal mesh, and plastic mesh (“The rollable material consists of textiles, plastics, sheet metal or metal mesh or other full-surface or net-like materials,” [0027], ll. 231-232).  
	Regarding claim 3, DE 202011051638 U1 further teaches:
wherein first support element (mounting profile 7, figure 5) that is a weighted element that applies a downward force on the semi-rigid curtain (“When the fall protection is activated, the lower mounting profile (7) slides down on the ropes.” [0035], ll. 312-313, the sliding occurs by gravity when the mounting profile is released, pulling the roll-up material 4 down into the deployed position).  
claim 7, DE 202011051638 U1 further teaches:
wherein the at least one guiding element (ropes 14, figure 5) is a rope or cable and the at least one second support element (eyes of mounting profile 7) is a ring that slides along the rope or cable (“In the lower profile there are holes or eyes through which the ropes are passed.” [0035], ll. 311-312).  
	Regarding claim 9, DE 202011051638 U1 further teaches:
wherein the at least one guiding element (ropes 14, figure 5) attaches to a top anchor at the elevator shaft top and a base anchor at the pit floor (“The guide supports can also be dispensed with by adding ropes stretched in the elevator shaft to the roll-up mechanism. These run in an area to the left and right of the car doors and are anchored in the shaft head and in the shaft pit.” [0035], ll. 308-311. See also figure 5).  
	Regarding claim 11, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain has a length of between 1 and 5 meters in the deployed state (paragraph [0037] line 331 reads, “A car door is at least 2.00 m high,” and “In the embodiment variant with ropes tensioned in the elevator shaft (embodiment shown in figure 5 and used for the prior claim rejections), the maximum length of the active retractor is even independent of the car door height; the activated fall protection in this variant can be as long as the elevator shaft is high.” [0038], ll. 335-337) and between 0 and 500 mm in the folded state (paragraph [0041], ll. 365-366, “Shaft pits with a depth of less than 150 mm can be served.” Meaning that the folded apron could be contained and protrude 150 mm or less from the car bottom.).
	Regarding claim 12, DE 202011051638 U1 further teaches:
wherein each landing door has a height Hd and the semi-rigid curtain has a length Le, wherein the curtain length L, is equal to or greater than half the landing door height Hd (“In the embodiment variant with ropes tensioned in the elevator shaft (embodiment shown in figure 5 and used for the prior claim 
	Regarding claim 13, DE 202011051638 U1 further teaches:
wherein the at least one guiding element (ropes 14, figure 5) attaches to a top anchor at the elevator shaft top and a base anchor at the pit floor (“The guide supports can also be dispensed with by adding ropes stretched in the elevator shaft to the roll-up mechanism. These run in an area to the left and right of the car doors and are anchored in the shaft head and in the shaft pit.” [0035], ll. 308-311. See also figure 5).  
	Regarding claim 18, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain has a length of between 1 and 5 meters in the deployed state (paragraph [0037] line 331 reads, “A car door is at least 2.00 m high,” and “In the embodiment variant with ropes tensioned in the elevator shaft (embodiment shown in figure 5 and used for the prior claim rejections), the maximum length of the active retractor is even independent of the car door height; the activated fall protection in this variant can be as long as the elevator shaft is high.” [0038], ll. 335-337) and between 0 and 500 mm in the folded state (paragraph [0041], ll. 365-366, “Shaft pits with a depth of less than 150 mm can be served.” Meaning that the folded apron could be contained and protrude 150 mm or less from the car bottom.).
	Regarding claim 19, DE 202011051638 U1 further teaches:
wherein each landing door has a height Hd and the semi-rigid curtain has a length Le, wherein the curtain length L, is equal to or greater than half the landing door height Hd (“In the embodiment variant with ropes tensioned in the elevator shaft (embodiment shown in figure 5 and used for the prior claim rejections), the maximum length of the active retractor is even independent of the car door height; the activated fall protection in this variant can be as long as the elevator shaft is high.” [0038], ll. 335-337).  
	Regarding claim 21, DE 202011051638 U1 further teaches:

	While the length of the deployed apron and the folded apron is not explicitly stated, the apron would logically be 2 meters when deployed and 300 mm when folded as it could be embedded in the cabin floor (see paragraph [0041] line 364). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the car apron taught by DE 202011051638 U1 and Robert to be approximately 2 meters when deployed and 300 mm when folded. As car doors and landing doors are around 2 meters in height, just slightly longer than 2 meters is the preferable length for the apron when deployed. See DE 202011051638 U1 machine translation paragraph [0008], ll. 73-74, “Ideally, the active apron should be about as long as the height of the landing door.” This fully protects from falls through unprotected doors with minimal weight. It is merely a design choice based on existing shaft pit depth and requirements of the elevator system what the exact length of the folded apron would be, and it is reasonable that an engineer would design the apron taught by DE 202011051638 U1 and Robert to be about 300 mm in the folded state.  
	Regarding claim 22, DE 202011051638 U1 further teaches:
wherein each landing door has a height Hd and the semi-rigid curtain has a length Lc, wherein the curtain length Lc, is greater than the landing door height Hd (“In the embodiment variant with ropes tensioned in .  

	Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over DE 202011051638 U1 in view of Robert (WO 2008110696 A1) and further in view of Fauconnet et al. (US 20140008158 A1).
	Regarding claim 10, DE 202011051638 U1 and Robert teach:
The elevator system of claim 1.
	The combination of DE 202011051638 U1 and Robert do not explicitly teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection.
	However, Fauconnet et al. teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection (“One feature of the example stop member 84 and the associated components of the folding mechanism 60 is that the toe guard assembly has a mechanical strength that satisfies code requirements. For example, the illustrated example complies with the requirements in EN81-21 regarding mechanical strength sufficient to resist without any permanent deformation and without any horizontal deflection greater than 35 mm responsive to a force of 300 N applied at a right angle to the toe guard…” paragraph [0046], ll. 1-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the car apron assembly taught by DE 202011051638 U1 and Robert has the mechanical strength required to meet common industry standards of 35 mm deflection and a horizontal resistance of 300 N.
claim 20, Fauconnet et al. further teach: 
wherein the semi-rigid curtain provides a horizontal resistance of about 300 N with about a 35 mm deflection (“One feature of the example stop member 84 and the associated components of the folding mechanism 60 is that the toe guard assembly has a mechanical strength that satisfies code requirements. For example, the illustrated example complies with the requirements in EN81-21 regarding mechanical strength sufficient to resist without any permanent deformation and without any horizontal deflection greater than 35 mm responsive to a force of 300 N applied at a right angle to the toe guard…” paragraph [0046], ll. 1-9).  
	Regarding claim 17, DE 202011051638 U1 and Robert teach:
The elevator system of claim 2.
	The combination of DE 202011051638 U1 and Robert do not explicitly teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection.
	However, Fauconnet et al. teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection (“One feature of the example stop member 84 and the associated components of the folding mechanism 60 is that the toe guard assembly has a mechanical strength that satisfies code requirements. For example, the illustrated example complies with the requirements in EN81-21 regarding mechanical strength sufficient to resist without any permanent deformation and without any horizontal deflection greater than 35 mm responsive to a force of 300 N applied at a right angle to the toe guard…” paragraph [0046], ll. 1-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the car apron assembly taught by DE 202011051638 U1 and Robert has .

Response to Arguments
	Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. On page 6, paragraph 3 and page 7, paragraph 2 of the Remarks Applicant argues that the combination of DE 202011051638 U1, Robert, and Fauconnet et al. do not disclose, teach, or suggest the claimed features of amended claim 1. Examiner respectfully disagrees. Specifically, DE 202011051638 U1 discloses a semi-rigid curtain system having first and second support elements and a guiding element extending between the pit floor and the shaft top, and Robert teaches a semi-rigid curtain that is configured in an always deployed state except when contacting the pit floor. The curtain of the embodiment of figure 5 of DE 202011051638 U1 does not utilize the retractor 3 pointed out by Applicant.  See also paragraph [0035], ll. 312-313 “When the fall protection is activated, the lower mounting profile (7) slides down on the ropes.” The sliding occurs by gravity when the mounting profile is released, pulling the roll-up material 4 down into the deployed position. The curtain taught by DE 202011051638 U1 can be activated both “automatically (electrically) and manually (purely mechanically)” paragraph [0029], ll. 251-252. It is an obvious modification to utilize the curtain in a constant mechanically activated state, as taught by Robert, to increase safety and reduce risk of failure during deployment of the curtain.
	Applicant argues in paragraph 1, page 7 of the Remarks that there is no possibility of rolling up the curtain structures of Robert or Fauconnet. Examiner agrees that those curtain structures do not roll, however, Robert specifically teaches folding of the curtain and Fauconnet teaches common structural standards for horizontal resistance and deflection. Neither teaching reference inhibits the functionality of the curtain structure of DE 202011051638 U1 by incorporating the features taught by each reference.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654